      Case 1:21-cr-00256-KPF Document 17 Filed 08/13/21 Page 1 of 2
                          JOHNNIE WOLUEWICH, ESQ.
                             Attorney and Counselor at Law
                                   984 MORRIS PARK AVENUE
                                    BRONX, NEW YORK 10462
                                   TELEPHONE: (212) 335-0696
                                      Fax: (646) 514-4076
                                  Email: jwoluewich@gmail.com

August 12, 2021

Honorable Katherine Polk Failla
United States District Judge
United States District Court
                                                             MEMO ENDORSED
Southern District of New York
40 Foley Square (Room 2103)
New York, New York 10007

Filed Via ECF & Email (Failla_NYSDChambers@nysd.uscourts.gov)

       RE:     KYLE JOHNSON
               21 CR 256 (KPF)

Dear Judge Failla:

        Please allow the instant correspondence to serve as Defendant, Kyle Johnson’s, first
letter motion in request of an adjournment.

       Mr. Johnson’s next conference with this Honorable Court was scheduled for August
19, 2021, at 12:00pm. Said conference was recently administratively adjourned to 2:00pm on
the same day.

        On August 19th, I have an in-person hearing scheduled at 10:00am. Later that
afternoon, I will be undergoing minor oral surgery. Additionally, I have just received the
search warrants subject to the instant matter and I am still reviewing the same.

       For the foregoing reasons, I respectfully request a short adjournment of Mr.
Johnson’s aforementioned conference.

      I have spoken with AUSA Swergold and he consents to my request. If it pleases this
Honorable Court, AUSA Swergold and I are both available on Aug 31st (except 12:30 –
1:30pm), Sept 2nd, and Sept 3rd.

       I thank Your Honor in advance and apologize for any inconvenience.



                                                     Very truly yours,



                                                     Johnnie Woluewich, Esq

cc: AUSA Jason Swergold
          Case 1:21-cr-00256-KPF Document 17 Filed 08/13/21 Page 2 of 2
Application GRANTED. The conference scheduled for August 19, 2021, is
hereby ADJOURNED to August 31, 2021, at 11:00 a.m. The conference will
proceed via video conference, where the public may access the audio
using the following information: Dial-in (917) 933-2166, Conference ID:
608 689 960#. Instructions for video participants will be sent
separately in advance of the conference. The Court wishes success to
counsel in his upcoming medical procedure.

Date:    August 13, 2021                 SO ORDERED.
         New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
